Citation Nr: 1116006	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hip arthritis, including as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for bilateral ankle arthritis, including as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO in Lincoln, Nebraska.  A personal hearing was held before the undersigned Veterans Law Judge in April 2008.

The Board remanded the appeal in July 2008 and October 2009 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.   Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence of record preponderates against a finding that the Veteran's current bilateral hip arthritis is causally or etiologically related to his active service, or a finding that the bilateral hip disability is proximately due to or the result of the Veteran's service-connected left knee disability, on either a causation or aggravation basis.

2.  The most probative evidence of record preponderates against a finding that the Veteran's current bilateral ankle arthritis is causally or etiologically related to his active service, or a finding that the bilateral ankle disability is proximately due to or the result of the Veteran's service-connected left knee disability, on either a causation or aggravation basis.

CONCLUSIONS OF LAW

1.  Arthritis of the bilateral hips was not incurred in or aggravated by military service, and is not proximately due, the result of, or aggravated by the Veteran's service-connected left knee disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010); 38 C.F.R. § 3.310 (2006).

2.  Arthritis of the bilateral ankles was not incurred in or aggravated by military service, and is not proximately due, the result of, or aggravated by the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2006.  Additional notice was sent in October 2008 and March 2010 and the claims were readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral hip arthritis and bilateral ankle arthritis that were either incurred in service or as a result of his service-connected left knee disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Governing law provides that a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Clear and unmistakable (obvious or manifest) evidence demonstrating that an injury or disease existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  A bare conclusion, even one written by a medical professional, without a factual predicate in the record (such as contemporaneous clinical evidence or recorded history), does not constitute clear and unmistakable evidence.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

During the pendency of this appeal, VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.   Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service personnel records reflect that the Veteran served on active duty from 1969 to 1972, with service in Vietnam, and had a military occupational specialty of petroleum supply specialist during his active service. 

Service treatment records reflect that in an April 1969 report of medical history performed on induction, the Veteran denied a history of arthritis, rheumatism, and swollen or painful joints, and gave a history of foot trouble.  On induction medical examination in April 1969, the Veteran's lower extremities, spine, and musculoskeletal system were clinically normal.  The examiner noted that the Veteran had 1st degree pes planus.  

As to the presumption of soundness upon entry into service, the Board notes that in an April 1969 report of medical history, the Veteran gave a history of foot trouble, and the reviewing examiner indicated that the Veteran had a weak left ankle.  It is unclear whether the examiner meant that the Veteran gave a history of a weak left ankle or whether one was clinically shown.  However, an ankle disability was not noted on the April 1969 service induction examination.  In the absence of any clinical findings pertaining to a left ankle condition at the time of the Veteran's induction examination, the Board concludes, accordingly, that the presumption of soundness at entrance attaches.  Moreover, there are no pre-service medical records verifying a disorder of the ankle before service.  The Board finds there is no clear and unmistakable evidence to rebut the presumption of soundness on entrance into service as to a left ankle disability. 

On separation examination in December 1971, the Veteran's lower extremities, spine, and musculoskeletal system were clinically normal.  Service treatment records are negative for treatment or diagnosis of ankle or hip disabilities, and are negative for arthritis.

In June 1972, the Veteran filed a claim for service connection for bronchitis.  He did not claim service connection for any other disability.

On VA examination in June 1972, the Veteran complained of bronchitis.  On general medical examination, the examiner found no abnormality of the musculoskeletal system.

Records on file show that the Veteran worked at the U.S. Postal Service from November 1973 to January 2007, when he retired.

Post-service medical records are negative for hip or ankle disabilities until 2006.

A November 2004 private medical record from Alegent Health reflects that the Veteran complained of left knee pain for three weeks, and reported swelling.  He said he rolled out of bed and hit his knee on the floor.  He denied previous problems in the knee.  The diagnostic assessment was left knee effusion.  In February 2005 he was diagnosed with left meniscal tear and degenerative joint disease of the left knee, and underwent surgery on the left knee.

A May 2005 VA primary care note reflects that the Veteran presented to establish care.  He reported that he had degenerative disc disease with back pain, and denied pain, swelling, and stiffness in the joints or muscles.  On examination, the Veteran had a normal gait.  

On VA orthopedic examination in August 2005, the Veteran reported that while sleeping in his bed, he had a nightmare or flashback related to posttraumatic stress disorder (PTSD).  During the flashback, he got out of bed and fell, injuring his left knee.  The examiner diagnosed left knee meniscus tear status post arthroscopic repair with left knee strain, and related this disability to the Veteran's service-connected PTSD.  

Service connection was subsequently established for left knee meniscus tear, status post arthroscopic repair with left knee strain.

At an August 2005 VA psychiatric examination, the Veteran reported that he had performed physical labor over the years as he had a part-time business for years as an arborist.  He also reported working for the U.S. Postal Service.

In January 2006, the Veteran was treated for a right ankle sprain incurred at work.  A January 2006 private X-ray study of the right ankle showed degenerative changes with no underlying acute bony trauma.

VA medical records show that in July 2006, the Veteran complained of left hip pain.  The examiner ordered an X-ray study.  A July 2006 X-ray study of the hips showed mild sclerosis of the pubic bones at the pubic symphysis, with otherwise normal pelvis and hips.  An August 2006 physical therapy note reflects that the Veteran complained of left hip/groin pain increasing since he slipped and fell down 2-3 steps.  The examiner noted that the computerized problem list showed osteoarthritis of the hip as an active problem.  It was noted that the Veteran had a slow antalgic gait.

A July 2006 private magnetic resonance imaging (MRI) scan of the left hip showed a large degenerative horizontal tear of the left acetabular labrum, femoral acetabular impingement lesion, and mild osteoarthritis of the left hip.  A November 2006 MRI scan of the lumbar spine showed degenerative disc disease and foraminal stenosis.

An August 2006 treatment record from a private physician, M.A.P., MD, reflects that the Veteran complained of left hip symptoms since March 2006.  He began noticing groin pain in June.  The examiner noted that the Veteran favored his left lower extremity, and that an X-ray study showed degenerative change in the hip.  In February 2007, the physician diagnosed degenerative changes in the right knee.

In August 2006 the Veteran filed his original claim for service connection for arthritis of the hips and ankles.

A January 2007 private medical record reflects that the Veteran was treated for a left ankle sprain after he twisted his ankle in a hole one week ago.  A January 2007 private whole body bone scan showed "typical degenerative disease of the major joints and spine dominant in the left hip."

Reports of a December 2006 VA right knee examination and a January 2007 addendum reflect that the examiner indicated that there were early degenerative changes in the right knee, and opined that the Veteran's right knee disability was not likely to be caused by his left knee meniscal tear, because there is no medical literature to support a medial meniscal tear causing contralateral degenerative change.  In May 2007 he opined that the right knee was less likely as not aggravated by the contralateral (i.e., left) knee.

A May 2007 VA physical therapy note reflects that the Veteran reported that he had back pain for ten years since he strained his back while lifting at his job.

At a May 2007 RO hearing, the Veteran and his representative stated that his job as a "patrolling" [presumably petroleum] handler during service entailed heavy physical labor, including moving 55-gallon drums, refueling aircraft and vehicles, and carrying heavy loads.  He testified that his post-service job in the post office did not require a lot of physical labor, and that the heaviest bags at the post office weighed 40 pounds.  He contended that his arthritis developed slowly as a result of the physical demands of his military service.  He testified that he did not seek treatment for his ankles or hips in service, and he could not remember if he sought treatment soon after service.  He contended that his work in service, including riding in trucks and pulling heavy fuel hoses, took a toll on his body.

At a July 2007 VA general medical examination, the Veteran complained of left hip and low back pain.  The examiner noted that he had a mildly antalgic gait with poor propulsion.  

At an April 2008 Board hearing, the Veteran and his wife testified that he was in good physical condition prior to service.  The Veteran stated that during service as a petroleum specialist he loaded 55-gallon drums, handled heavy hoses, and climbed on shore tanks in order to inspect them.  He testified that he performed hard physical work in service.  He and his representative asserted that his service-connected left knee disability threw off his gait, which affected his hips.  He asserted that he developed ankle and hip disabilities from having to accommodate his left knee disability.  His wife testified that when he walked, he was tilted toward his left side and forward, and he could no longer walk without a cane.

In July 2008, the Board remanded this appeal, primarily for a VA examination to determine the etiology of the Veteran's hip and ankle arthritis.

Private medical records dated from April to August 2008 reflect treatment for osteoarthritis of the hip and lumbosacral spine.  

At an October 2008 VA examination, the Veteran reported that he had bilateral progressive hip pain for the past four years, and that the onset was gradual and not associated with specific trauma or event.  He said his hip pain radiated down his legs to his ankles.  He also complained of bilateral ankle pain during the same time frame.  He said he was previously employed at the post office for 33 years and had a job where he was on his feet for a long period of time.  The examiner noted that prior X-ray studies reflected degenerative changes of the hips and degenerative arthritis of the bilateral ankles.  He diagnosed left greater than right bilateral hip degenerative arthritis, bilateral ankle arthritis, and bilateral pes planus deformity.

The examiner indicated that he had reviewed the entire claims file, and opined that the Veteran's bilateral hip and bilateral ankle arthritis was a progressive phenomenon to which he could find no evidence of a specific injury or onset during his service nor could he say definitively that it was otherwise causally related to his service.  After a review of the claims file, he found no evidence of treatment for a specific injury regarding bilateral hips or bilateral ankles.  He stated that the Veteran certainly had a progressive phenomenon in the bilateral hips and bilateral ankles consistent with the diagnosis of degenerative arthritis, and his examination findings confirmed this as well.  He noted that his history of working in the post office put him on his feet for over 33 years of employment, and that certainly that type of activity could cause increased stress and strain on his joints.  He stated that in addition he is a rather large man which puts increased stress and strain on his joints as well.  He opined that as a result, it is less likely than not that his ankle and hip arthritis are casually related or the direct onset of his activity and time in the service.  He said he knew of no definitive studies confirming the presence of bilateral hip arthritis and bilateral ankle arthritis in the presence of a knee meniscal injury or knee arthritis, nor could he say that this was definitively the case.  As a result, he felt it was less likely than not that his bilateral hip and ankle arthritis were the results of his left knee disorder as well.  

In December 2008, the Veteran submitted a duplicate copy of the April 1969 report of medical history completed upon his induction into military service.  He contended that his service-connected left knee disability and weak left ankle had contributed to the problems he claimed.

In October 2009, the Board again remanded this case for a VA medical opinion as to whether the claimed hip and ankle disabilities were aggravated by the service-connected left knee disability.

In a June 2010 VA medical opinion, the VA examiner who performed the October 2008 VA examination summarized the Veteran's medical history.  He indicated that the Veteran had significant arthritis of both his hips and ankles as well as his left knee, and had a history of repetitive stress and trauma to the knee in the form of ambulation and prolonged weight bearing as a result of his job as well as his time in the service.  He stated that there was no orthopedic literature of significance in his knowledge to support the claim that the knee has led to permanent aggravation of the hip or ankle.  He indicated that the arthritis had progressed enough on all three joints that it would be speculative to determine that one is permanently aggravated or caused worsening on an underlying condition on the other.  He concluded that there is no basis for aggravation.

Service connection is in effect for prostate cancer, rated 100 percent disabling; PTSD, rated 50 percent; tinnitus, rated 10 percent; left knee meniscus tear, status post arthroscopic repair with left knee strain and degenerative joint disease, rated 10 percent; bronchitis, hemorrhoids and bilateral hearing loss, each rated 0 percent.  The Veteran also receives special monthly compensation under 38 U.S.C.A. § 1114(s) on account of prostate cancer and additional service-connected disabilities of bilateral hearing loss, bronchitis, hemorrhoids, left knee meniscus tear, PTSD, tinnitus that are independently rated at 60 percent.       

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has asserted that he incurred arthritis of both hips and both ankles during his period of active service, primarily due to wear and tear on his joints from heavy labor.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, here, the Veteran has not specifically asserted that his symptoms of ankle and hip arthritis have been continuous since service.  He has also denied any in-service injuries to the ankles or hips, and denied in-service treatment for ankle or hip disabilities or injuries.  

In this case, after a review of all the lay and medical evidence, including the Veteran's own statements, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of ankle or hip arthritis after service separation.  Continuity of arthritis symptoms of the hips and ankles since service is neither shown nor alleged.  

The Veteran's service separation examination report reflects that the Veteran was examined and his lower extremities and musculoskeletal system were found to be clinically normal.  

The post-service medical evidence does not reflect complaints or treatment related to a hip disability or ankle disability for more than 30 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1972) and initial reported symptoms related to a hip or ankle disability in approximately 2006 (more than a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bronchitis shortly after separation from service, as well as several other disabilities including back and knee disabilities.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the hips or ankles.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for bronchitis in 1972, shortly after service, but did not claim service connection for arthritis of the hips or ankles or make any mention of any arthritis symptomatology. 

When the Veteran sought to establish medical care with VA after service in May 2005, he did not report the onset of hip or ankle symptomatology during or soon after service or even complain of these disabilities.  

The Veteran did not claim that symptoms of his ankle and hip disabilities began as a result of service (or service-connected disability) until he filed his current VA disability compensation claim in 2006.  The Board observes that the Veteran has made conflicting statements to VA about the amount of physical labor he performed during his lengthy employment with the post office; records on file show that he hurt his back while lifting a heavy item at work in 2005.  Moreover, he has stated that he worked on a part-time basis for years performing labor as an arborist.

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation so as to provide a basis for service connection under 38 C.F.R. § 3.303(b).  

As to service connection under 38 C.F.R. § 3.303(d), the Veteran was provided with an October 2008 VA examination in which the examiner provided a medical nexus opinion, and an addendum opinion was obtained in June 2010.  These medical reports are of highest probative value and are fully adequate for compensation purposes.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner had the benefit of reviewing the Veteran's claims file and thus had knowledge of a longitudinal review of the case.  In addition, the VA examiner had the benefit of the Veteran's current reported history and complaints in conjunction with medical findings on examination.  When providing a nexus opinion, the examiner discussed the various pieces of evidence and contentions.  Further, this examiner had the broadest record on which to base an opinion, given that the entire claims file was available for review.  Such foundation included not only medical notes and reports but also service records and lay statements.  Moreover, rationale was provided with the nexus conclusions.  All told, these reports constitute highly probative evidence.  The VA examiner concluded that there is not a relationship between the current hip and ankle arthritis and incidents in service.  With consideration of all the evidence, the most probative etiology opinion of record concludes that the Veteran's current arthritis of the hips and ankles is not linked to his military service.

There is no medical evidence on file linking the current arthritis of the hips and ankles with service in any way.  Further, arthritis was not manifested to a compensable degree within the first post-service year.  Thus, there is no basis for direct or presumptive service connection for these conditions.

The Veteran also argues in the alternative that secondary service connection should be given for these disabilities under 38 C.F.R. § 3.310, on the basis that his arthritis of the hips and ankles was caused or aggravated by his service-connected left knee disability.  In the October 2008 and June 2010 medical opinions, the VA examiner, who reviewed the history and medical records, essentially opined that there was no substantiated relationship between the left knee disability and his arthritis of the hips and ankles, and that the left knee disability did not aggravate these disabilities.  Accordingly, the Board finds that the competent medical evidence does not indicate that the service-connected left knee disability caused or permanently worsened the Veteran's arthritis of the hips and ankles.  Thus there is no basis for secondary service connection for arthritis of the bilateral hips and bilateral ankles.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges the Veteran's own contentions with regard to his belief that his current arthritis of the hips and ankles are etiologically related to his military service or to his left knee disability.  The Board finds that the Veteran is competent to present testimony regarding the details of his service and his recollections concerning hip and ankle symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current arthritis of the hips and ankles, which is based on a multiplicity of factors, because the question of etiology of his arthritis is not lay-observable and requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau, supra.  

As the preponderance of the evidence is against the claims for service connection for arthritis of the hips and ankles, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for arthritis of the bilateral hips is denied.

Service connection for arthritis of the bilateral ankles is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


